Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 10, 2019

                                      No. 04-19-00324-CV

                   IN THE INTEREST OF Z.K.W. ET AL., CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02567
                        The Honorable Monique Diaz, Judge Presiding


                                         ORDER

       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The appellant’s brief was due on July 1, 2019, and the appellant filed a
motion requesting a twenty day extension of time.

        After consideration, we GRANT the appellant’s motion for extension of time to file a
brief and ORDER the appellant file his brief on or before July 22, 2019.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court